Title: [Diary entry: 2 August 1788]
From: Washington, George
To: 

Saturday 2d. Thermometer at 68 in the Morning 77 at Noon and 73 at Night. Wind Southerly all day and tolerably clear. Visited all the Plantations. At the Ferry—Six plows were turning in B. Wheat—three of them from Frenchs. Tried the Patent Plow sent me by Major Snowden, whh. run easy and did good work. Gathered up the thin wheat wch. had been cut down some days ago. At Frenchs—The hands were still preparing the Wheat yard, and the Cart drawing Rails to enclose it. At Dogue run—five plows were at work at Muddy hole. The other hands and the Cart were getting in and stacking Wheat from field No. 4. At Muddy hole—Eight plows were turning in B. Wheat. The other hands were getting in and stacking Wheat from field No. 2 and drying Barley shocks in the same field. In the Neck—Eight Plows were turning in B. Wheat—One harrow preparing for Turnips between Corn Rows (left for the purpose, 13 in number, and which were sown with the Green Turps.) in No. 6. The rest of the hands, and two Carts, were getting in and stacking both wheat & Bar[le]y. Mr. John Bassett & Wife and child, and Miss Brown, went away very early this Morning.